UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES,
                                                                      No. 13 CR 986-LTS
                                   Plaintiff,

                 -against-

JAMIL SPELLER,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 Defendant Jamil Speller has moved, pursuant to 21 U.S.C. § 2255, to vacate his

conviction under 18 U.S.C. § 924(c)(1)(A) for possessing a firearm in furtherance of a crime of

violence, specifically a conspiracy to commit Hobbs Act robbery. (Docket Entry No. 223.) The

parties agree that conspiracy to commit Hobbs Act robbery no longer qualifies as a crime of

violence for purposes of Section 924(c) following the Supreme Court’s decision in United States

v. Davis, 139 S. Ct. 2319 (2019). (Docket Entry Nos. 267, 272.)

                 The government contends that Mr. Speller’s challenge to his conviction is

procedurally defaulted because he failed to raise the claim on direct appeal. (Docket Entry No.

272, at 2.) Mr. Speller asserts that his appellate counsel was constitutionally ineffective on direct

appeal for failing to argue under United States v. Johnson, 135 S. Ct. 2551 (2015), that conspiracy

to commit Hobbs Act robbery was not a crime of violence, despite the fact that Johnson “was very

much a live issue as of the time in which the defendant could have taken a direct appeal.” (Docket

Entry No. 275, at 3 (citing the Government’s letter, Docket Entry No. 272, at 4).) The government

argues that counsel’s failure to raise the Johnson issue on direct appeal does not itself constitute

ineffective assistance of counsel because defense counsel “may [have] rationally believed it was




SUPPBRFORD.DOCX                                            VERSION DECEMBER 20, 2019               1
not in the defendant’s interest to risk voiding [the plea] agreement by challenging his conviction

on appeal.” (Docket Entry No. 272, at 4 n.1.)

               The Court requires expansion of the record to include information from Mr.

Speller’s trial counsel, Richard Palma, regarding whether, and to what extent, a Johnson appeal

was considered and why no such appeal as filed. See Rule 7 of the Rules Governing 2255

Proceedings.

               Accordingly, Mr. Palma is directed to file an affidavit by January 8, 2020, which

explains his decision not to invoke Johnson in an appeal of Mr. Speller’s conviction.

       SO ORDERED.

Dated: New York, New York
       December 20, 2019


                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge

Copy Mailed to:       Richard Palma, Esq.
                      381 Park Ave S., Ste 701
                      New York, NY 10016

Copy e-mailed to:     Richard Palma, Esq.
                      rpalma@verizon.net




SUPPBRFORD.DOCX                                  VERSION DECEMBER 20, 2019                      2
